Exhibit 10.3

 

STORE CAPITAL CORPORATION
2015 OMNIBUS EQUITY INCENTIVE PLAN

 

Section 1. Purpose of Plan.

 

The name of the Plan is the Store Capital Corporation 2015 Omnibus Equity
Incentive Plan. The purposes of the Plan are to provide an additional incentive
to selected employees, directors, independent contractors and consultants of the
Company or its Affiliates whose contributions are essential to the growth and
success of the Company’s business, in order to strengthen the commitment of such
persons to the Company and its Subsidiaries, motivate such persons to faithfully
and diligently perform their responsibilities and attract and retain competent
and dedicated persons whose efforts will result in the long-term growth and
profitability of the Company. To accomplish such purposes, the Plan provides
that the Company may grant Options, Share Appreciation Rights, Restricted
Shares, Deferred Shares, Performance Shares, Other Share-Based Awards, Cash
Awards or any combination of the foregoing.

 

Section 2. Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a) “Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 hereof.

 

(b) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. An entity shall be deemed an Affiliate of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

 

(c) “Applicable Laws” means the applicable requirements under U.S. federal and
state corporate laws, U.S. federal and state securities laws, including the
Code, any stock exchange or quotation system on which the Common Stock is listed
or quoted and the applicable laws of any other country or jurisdiction where
Awards are granted under the Plan, as are in effect from time to time.

 

(d) “Award” means any Option, Share Appreciation Right, Restricted Share,
Deferred Share, Performance Share, Other Share-Based Award or Cash Award granted
under the Plan.

 

(e) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.

 

(f) “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.

 

(g) “Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

(h) “Bylaws” mean the bylaws of the Company, as may be amended and/or restated
from time to time.

 

(i) “Cash Award” means cash awarded under Section 11 of the Plan, including cash
awarded as a bonus or upon the attainment of Performance Goals or otherwise as
permitted under the Plan.

 

(j) “Cause” shall have the meaning assigned to such term in any individual
employment, change in control or severance agreement or Award Agreement with the
Participant or, if no such agreement exists or if such agreement does not define
“Cause,” Cause shall mean (i) refusal or neglect, in the reasonable judgment of
the Administrator, to perform substantially all of the Participant’s
employment-related duties, which refusal or neglect is not cured within twenty
(20) days of receipt of written notice from the Company; (ii) willful
misconduct; (iii) personal dishonesty, incompetence or breach of fiduciary duty
which, in any case, has a material adverse impact on the business or reputation
of the Company or any of its Affiliates, as determined in the Administrator’s
reasonable discretion; (iv) conviction of or entering a plea of guilty or nolo
contendere (or any applicable equivalent thereof) to a crime constituting a
felony (or a crime or offense of equivalent magnitude in any jurisdiction);
(v) willful violation of any federal, state or local law, rule or regulation
that has a material adverse impact on the business or reputation of the Company
or any of its Affiliates, as determined in the Administrator’s reasonable
discretion.

 

(k) “Change in Capitalization” means any (i) merger, amalgamation,
consolidation, reclassification, recapitalization, spin-off, spin-out,
repurchase or other reorganization or corporate transaction or event,
(ii) dividend (whether in the form of cash, Common Stock or other property),
share subdivision or consolidation, (iii) combination or exchange of shares,
(iv) other change in corporate structure or (v) declaration of a special
dividend (including a cash dividend) or other distribution, which, in any such
case, the Administrator determines, in its sole discretion, affects the Shares
such that an adjustment pursuant to Section 5 hereof is appropriate.

 

(l) “Change in Control” shall be deemed to have occurred if an event set forth
in any one of the following paragraphs shall have occurred:

 

(1) any Person (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Stock of the Company, or any “Sponsor
Member” or any “Affiliate” of a Sponsor Member, as such terms are defined in the
Limited Liability Company Agreement, dated as of May 17, 2011 of STORE Holding
Company, LLC (“STORE Holdco”), as amended or supplemented, from time to time)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or any Affiliate thereof)
representing 50% or more of the combined voting power of the then outstanding
voting securities of the Company; or

 

(2) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the date
hereof,

 

2

--------------------------------------------------------------------------------


 

constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(3) there is consummated a merger, amalgamation or consolidation of the Company
with any other corporation, other than (A) a merger, amalgamation or
consolidation into an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
(B) a merger, amalgamation or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the Board of the entity surviving such merger, amalgamation or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof; or

 

(4) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

 

For each Award that constitutes deferred compensation under Section 409A of the
Code, to the extent required by Section 409A of the Code, a Change in Control
shall be deemed to have occurred under the Plan with respect to such Award only
if a change in the ownership or effective control of the Company or a change in
ownership of a substantial portion of the assets of the Company shall also be
deemed to have occurred under Section 409A of the Code.

 

(m) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

(n) “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of an “outside
director” within the meaning of Section 162(m) of the Code and, to the extent
applicable, any other qualifications required by applicable law or the
applicable stock exchange on which the Common Stock is traded. If at any time or
to any extent the Board shall not administer the Plan, then the functions of the
Administrator specified in the Plan shall be exercised by the Committee. Except
as otherwise provided in the Certificate of Incorporation or Bylaws of the
Company, any action of the

 

3

--------------------------------------------------------------------------------


 

Committee with respect to the administration of the Plan shall be taken by a
majority vote at a meeting at which a quorum is duly constituted or unanimous
written consent of the Committee’s members.

 

(o) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

(p) “Company” means Store Capital Corporation, a Maryland corporation (or any
successor company, except as the term “Company” is used in the definition of
“Change in Control” above).

 

(q) “Deferred Shares” means the right granted pursuant to Section 9 hereof to
receive Shares at the end of a specified restricted period (or periods) of time
and/or upon attainment of specified performance objectives.

 

(r) “Disability” shall have the meaning set forth in the employment, severance
or change in control agreement between the Participant and the Company, provided
that if no such agreement or definition exists, then “Disability” shall mean a
physical or mental impairment that substantially limits the Participant’s
ability to perform his or her duties and that results in the Participant’s
receipt of long-term disability benefits under the Company’s or its Affiliate’s
long-term disability plan, except as required to be in compliance with
Section 409A of the Code.

 

(s) “Eligible Recipient” means an employee, director, independent contractor or
consultant of the Company or any Affiliate of the Company who has been selected
as an eligible participant by the Administrator; provided, however, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, an Eligible Recipient of an Option or a Share Appreciation Right
means an employee, director, independent contractor or consultant of the Company
or any Subsidiary of the Company who has been selected as an eligible
participant by the Administrator.

 

(t) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(u) “Exercise Price” means, with respect to any Award under which the holder may
purchase Shares, the per share price at which a holder of such Award granted
hereunder may purchase Shares issuable upon exercise of such Award, which in any
event will not be less than one hundred percent (100%) of the Fair Market Value
of the Common Stock on the date of grant.

 

(v) “Fair Market Value” as of a particular date shall mean the fair market value
of a share of Common Stock as determined by the Administrator in its sole
discretion; provided, however, that (i) if the Common Stock is admitted to
trading on a national securities exchange, the fair market value of a share of
Common Stock on any date shall be the closing sale price reported for such share
on such exchange on such date or, if no sale was reported on such date, on the
last day preceding such date on which a sale was reported, (ii) if the Common
Stock is admitted to quotation on the New York Stock Exchange (“NYSE”) system or
other comparable quotation system and has been designated as a National Market
System (“NMS”) security, the fair market value of a share of Common Stock on any
date shall be the closing sale price reported

 

4

--------------------------------------------------------------------------------


 

for such share on such system on such date or, if no sale was reported on such
date, on the last date preceding such date on which a sale was reported, or
(iii) if the Common Stock is admitted to quotation on NYSE but has not been
designated as an NMS security, the fair market value of a share of Common Stock
on any date shall be the average of the highest bid and lowest asked prices of
such share on such system on such date or, if both bid and ask prices were not
reported on such date, on the last date preceding such date on which both bid
and ask prices were reported.

 

(w) “ISO” means an Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

 

(x) “Nonqualified Stock Option” shall mean an Option that is not designated as
an ISO.

 

(y) “Option”  means an option to purchase Common Shares granted pursuant to
Section 7 hereof.  The term “Option” as used in the Plan includes the terms
“Nonqualified Stock Option” and “ISO.”

 

(z) “Other Share-Based Award” means a right or other interest granted pursuant
to Section 10 hereof that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, the Common Stock,
including, but not limited to, unrestricted Shares, restricted share units,
dividend equivalents or performance units, each of which may be subject to the
attainment of Performance Goals or a period of continued employment or other
terms or conditions as permitted under the Plan.

 

(aa) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Options, Share Appreciation Rights, Restricted Shares,
Deferred Shares, Performance Shares, Cash Awards, Other Share-Based Awards or
any combination of the foregoing, and, upon his or her death, his or her
successors, heirs, executors and administrators, as the case may be.

 

(bb) “Performance Goals” means performance goals based on one or more of the
following criteria: earnings, including one or more of operating income,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, adjusted EBITDA, economic earnings, or extraordinary or special
items or book value per share (which may exclude nonrecurring items); pre-tax
income or after-tax income; earnings per Share (basic or diluted); operating
profit; revenue, revenue growth or rate of revenue growth; return on assets
(gross or net), return on investment, return on capital, or return on equity;
returns on sales or revenues; operating expenses; share price appreciation; cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
implementation or completion of critical projects or processes; cumulative
earnings per share growth; operating margin or profit margin; cost targets,
reductions and savings, productivity and efficiencies; absolute or relative
stockholder return; share price; cash and/or funds available for distribution;
net debt; dividend payout ratio; funds from operations; adjusted funds from
operations; balance sheet and debt ratings management; strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion, customer satisfaction, employee
satisfaction, human resources

 

5

--------------------------------------------------------------------------------


 

management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; personal professional objectives, including any of the
foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; and any combination of, or a
specified increase in, any of the foregoing.  Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company or
Affiliate thereof, or a division or strategic business unit of the Company, or
may be applied to the performance of the Company relative to a market index, a
group of other companies or a combination thereof, all as determined by the
Committee. The Performance Goals may include a threshold level of performance
below which no payment shall be made (or no vesting shall occur), levels of
performance at which specified payments shall be made (or specified vesting
shall occur), and a maximum level of performance above which no additional
payment shall be made (or at which full vesting shall occur). Each of the
foregoing Performance Goals shall be determined in accordance with generally
accepted accounting principles and shall be subject to certification by the
Committee; provided, that the Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Affiliate thereof or the
financial statements of the Company or any Affiliate thereof, in response to
changes in applicable laws or regulations, or to account for items of gain, loss
or expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles.

 

(cc) “Performance Shares” means Shares or units denominated in Shares that are
subject to restrictions that lapse upon the attainment of specified performance
objectives and that are granted pursuant to Section 9 below.

 

(dd) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any Subsidiary thereof, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any Subsidiary thereof, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of the Company.

 

(ee) “Plan” means this 2015 Omnibus Equity Incentive Plan.

 

(ff) “Restricted Shares” means Shares granted pursuant to Section 9 below
subject to certain restrictions that lapse at the end of a specified period or
periods.

 

(gg) “Shares” means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
amalgamation, consolidation or other reorganization) security.

 

6

--------------------------------------------------------------------------------


 

(hh) “Share Appreciation Right” means the right pursuant to an Award granted
under Section 8 below to receive an amount equal to the excess, if any, of
(i) the aggregate Fair Market Value, as of the date such Award or portion
thereof is surrendered, of the Shares covered by such Award or such portion
thereof, over (ii) the aggregate Exercise Price of such Award or such portion
thereof.

 

(ii) “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person. An entity shall be deemed a Subsidiary of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.

 

Section 3. Administration.

 

(a) The Plan shall be administered by the Administrator.  The Administrator
shall endeavor to administer the Plan in accordance with the requirements of
Section 162(m) of the Code (but only to the extent necessary and desirable to
maintain qualification of awards under the Plan under Section 162(m) of the
Code) and, to the extent applicable, Rule 16b-3 under the Exchange Act
(“Rule 16b-3”). The Plan is intended to comply, and shall be administered in a
manner that is intended to comply, with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. To the extent that an
Award, issuance and/or payment is subject to Section 409A of the Code, it shall
be awarded and/or issued or paid in a manner that will comply with Section 409A
of the Code, including any applicable regulations or guidance issued by the
Secretary of the United States Treasury Department and the Internal Revenue
Service with respect thereto.

 

(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

 

(1) to select those Eligible Recipients who shall be Participants;

 

(2) to determine whether and to what extent Options, Share Appreciation Rights,
Restricted Shares, Deferred Shares, Performance Shares, Cash Awards, Other
Share-Based Awards or a combination of any of the foregoing, are to be granted
hereunder to Participants;

 

(3) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to,
(i) the restrictions applicable to Restricted Shares or Deferred Shares and the
conditions under which restrictions applicable to such Restricted Shares or
Deferred Shares shall lapse, (ii) the performance goals and periods applicable
to Performance Shares or Cash Awards, (iii) the Exercise Price of each Award,
(iv) the vesting schedule applicable to each Award, (v) the number of Shares
subject to each Award and (vi) subject to the requirements of Section 409A of
the Code (to the extent

 

7

--------------------------------------------------------------------------------


 

applicable), any amendments to the terms and conditions of outstanding Awards,
including, but not limited to, extending the exercise period of such Awards and
accelerating the vesting schedule of such Awards), and, if the Administrator in
its discretion determines to accelerate the vesting of Options and/or Share
Appreciation Rights in connection with a Change in Control, the Administrator
shall also have discretion in connection with such action to provide that all
Options and/or Share Appreciation Rights outstanding immediately prior to such
Change in Control shall expire on the effective date of such Change in Control;

 

(5) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Options, Share
Appreciation Rights, Restricted Shares, Deferred Shares, Performance Shares,
Cash Awards, Other Share-Based Awards or any combination of the foregoing
granted hereunder;

 

(6) to determine the Fair Market Value;

 

(7) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;

 

(8) to adopt, alter and repeal such administrative rules, regulations,
guidelines and practices governing the Plan as it shall from time to time deem
advisable; and

 

(9) to construe and interpret the terms and provisions of, and supply or correct
omissions in, the Plan and any Award issued under the Plan (and any Award
Agreement relating thereto), and to otherwise supervise the administration of
the Plan and to exercise all powers and authorities either specifically granted
under the Plan or necessary and advisable in the administration of the Plan.

 

(c) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

 

Section 4. Shares Reserved for Issuance Under the Plan.

 

(a) Subject to Section 5 hereof, the number of Shares of Common Stock that are
reserved and available for issuance pursuant to Awards granted under the Plan
shall be equal to 6,903,076 Shares.  The maximum number of Shares of Common
Stock which may be granted in the form of ISOs under the Plan shall be limited
to 3,000,000 Shares.  From and after such time as the Plan is subject to
162(m) of the Code, the aggregate Awards (based on maximum performance)
denominated in Shares granted during any single fiscal year to any individual
who is likely to be a “covered employee” (as defined in Section 162(m) of the
Code) shall not exceed 1,000,000 Shares (all of which may be granted as Options
or SARs).  The maximum aggregate

 

8

--------------------------------------------------------------------------------


 

Cash Award that any “covered employee” may receive with respect to Cash Awards
in respect of any annual performance period is $5,000,000 and for any other
performance period, such amount multiplied by a fraction, the numerator of which
is the number of months in the performance period and the denominator of which
is twelve.

 

(b) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Notwithstanding the foregoing,
Shares surrendered or withheld as payment of either the Exercise Price of an
Award (including Shares otherwise underlying an Award of a Share Appreciation
Right that are retained by the Company to account for the grant price of such
Share Appreciation Right) and/or withholding taxes in respect of an Award shall
no longer be available for grant under the Plan.

 

Section 5. Equitable Adjustments.

 

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan pursuant to Section 4 and
the maximum number of Shares that may be subject to Awards granted to any
Participant in any calendar or fiscal year (including the limits set forth in
Section 4(a)), (ii) the kind, number and Exercise Price subject to outstanding
Options and Share Appreciation Rights granted under the Plan, and (iii) the
kind, number and purchase price of Shares or other securities subject to
outstanding Restricted Shares, Deferred Shares, Performance Shares or Other
Share-Based Awards granted under the Plan; provided, however, that any
fractional shares resulting from the adjustment shall be eliminated. Such other
equitable substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion. Without limiting the generality of the
foregoing, in connection with a Change in Capitalization, the Administrator may
provide, in its sole discretion, but subject in all events to the requirements
of Section 409A of the Code, for the cancellation of any outstanding Award
granted hereunder in exchange for payment in cash or other property in an amount
equal to the excess, if any, of the aggregate Fair Market Value of the Shares
covered by such award over by the aggregate Exercise Price or purchase price
thereof, if any (it being understood that, if there is no such excess, such
Award may be cancelled without the payment of any consideration).  Further,
without limiting the generality of the foregoing, with respect to Awards subject
to foreign laws, adjustments made hereunder shall be made in compliance with
applicable requirements.  Except to the extent determined by the Administrator,
any adjustments to ISOs under this Section 5 shall be made only to the extent
not constituting a “modification” within the meaning of Section 424(h)(3) of the
Code. The Administrator’s determinations pursuant to this Section 5 shall be
final, binding and conclusive.

 

9

--------------------------------------------------------------------------------


 

Section 6. Eligibility.

 

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.

 

Section 7. Options.

 

(a) General.  Options granted under the Plan shall be designated as Nonqualified
Stock Options or ISOs.  Each Participant who is granted an Option shall enter
into an Award Agreement with the Company, containing such terms and conditions
as the Administrator shall determine, in its sole discretion, which Award
Agreement shall set forth, among other things, the Exercise Price of the Option,
the term of the Option and provisions regarding exercisability of the Option,
and whether the Option is intended to be an ISO or a Nonqualified Stock Option
(and in the event the Award Agreement has no such designation, the Option shall
be a Nonqualified Stock Option).  The provisions of each Option need not be the
same with respect to each Participant.  More than one Option may be granted to
the same Participant and be outstanding concurrently hereunder. Options granted
under the Plan shall be subject to the terms and conditions set forth in this
Section 7 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement.

 

(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock on the date
of grant.

 

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate.

 

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established corporate performance goals, as shall be determined by the
Administrator in the applicable Award Agreement. The Administrator may also
provide that any Option shall be exercisable only in installments, and the
Administrator may waive such installment exercise provisions at any time, in
whole or in part, based on such factors as the Administrator may determine in
its sole discretion. Notwithstanding anything to the contrary contained herein,
an Option may not be exercised for a fraction of a share.

 

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of whole Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless

 

10

--------------------------------------------------------------------------------


 

exercise procedure approved by the Administrator (including the withholding of
Shares otherwise issuable upon exercise), (ii) in the form of unrestricted
Shares already owned by the Participant which have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which such Option shall be exercised, (iii) any other form of consideration
approved by the Administrator and permitted by applicable law or (iv) any
combination of the foregoing.

 

(f) ISOs. The terms and conditions of ISOs granted hereunder shall be subject to
the provisions of Section 422 of the Code and the terms, conditions, limitations
and administrative procedures established by the Administrator from time to time
in accordance with the Plan.  At the discretion of the Administrator, ISOs may
be granted only to an employee of the Company, its “parent corporation” (as such
term is defined in Section 424(e) of the Code) or a Subsidiary.

 

(1) ISO Grants to 10% Stockholders.  Notwithstanding anything to the contrary in
the Plan, if an ISO is granted to a Participant who owns shares representing
more than ten percent (10%) of the voting power of all classes of shares of the
Company, its “parent corporation” (as such term is defined in Section 424(e) of
the Code) or a Subsidiary, the term of the ISO shall not exceed five (5) years
from the time of grant of such ISO and the Exercise Price shall be at least one
hundred and ten percent (110%) of the Fair Market Value of the Shares on the
date of grant.

 

(2) $100,000 Per Year Limitation For ISOs.  To the extent the aggregate Fair
Market Value (determined on the date of grant) of the Shares for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.

 

(3) Disqualifying Dispositions.  Each Participant awarded an ISO under the Plan
shall notify the Company in writing immediately after the date he or she makes a
“disqualifying disposition” of any Share acquired pursuant to the exercise of
such ISO.  A “disqualifying disposition” is any disposition (including any sale)
of such Shares before the later of (i) two years after the date of grant of the
ISO and (ii) one year after the date the Participant acquired the Shares by
exercising the ISO.  The Company may, if determined by the Administrator and in
accordance with procedures established by it, retain possession of any Shares
acquired pursuant to the exercise of an ISO as agent for the applicable
Participant until the end of the period described in the preceding sentence,
subject to complying with any instructions from such Participant as to the sale
of such shares.

 

(g) Rights as Stockholder. A Participant shall have no rights to dividends or
distributions or any other rights of a stockholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares.

 

11

--------------------------------------------------------------------------------


 

(h) Termination of Employment or Service.  Unless otherwise provided by the
Committee, either pursuant to its powers under Section 3(b) or in the applicable
Award Agreement:

 

(1) In the event that the employment or service of a Participant with the
Company and all Affiliates thereof (including by reason of the Participant’s
employer ceasing to be an Affiliate of the Company) shall terminate for any
reason other than Cause, Disability, or death, (A) Options granted to such
Participant, to the extent that they are exercisable at the time of such
termination, shall remain exercisable until the date that is ninety (90) days
after such termination, on which date they shall expire, and (B) Options granted
to such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination. The ninety (90) day period described in this Section 7(h)(1) shall
be extended to one (1) year after the date of such termination in the event of
the Participant’s death during such ninety (90) day period. Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of its term.

 

(2) In the event that the employment or service of a Participant with the
Company and all Affiliates thereof shall terminate on account of the Disability,
or death of the Participant, (A) Options granted to such Participant, to the
extent that they were exercisable at the time of such termination, shall remain
exercisable until the date that is one (1) year after such termination, on which
date they shall expire and (B) Options granted to such Participant, to the
extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. Notwithstanding
the foregoing, no Option shall be exercisable after the expiration of its term.

 

(3) In the event of the termination of a Participant’s employment or service for
Cause, all outstanding Options granted to such Participant shall expire at the
commencement of business on the date of such termination.

 

(i) Other Change in Employment Status. An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, including
unpaid and un-protected leaves of absence, changes from full-time to part-time
employment, partial disability or other changes in the employment status of a
Participant, in the discretion of the Administrator.

 

Section 8. Share Appreciation Rights.

 

(a) General. Share Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Share
Appreciation Rights shall be made, the number of Shares to be awarded, the price
per Share, and all other conditions of Share Appreciation Rights.
Notwithstanding the foregoing, no Related Right may be granted for more Shares
than are subject to the Option to which it relates, and any Share Appreciation
Right must be granted with an Exercise Price not less than the Fair Market Value
of Common Stock on the date of grant. The provisions of Share Appreciation
Rights need not be the same with respect to each Participant. Share Appreciation
Rights granted under the Plan shall be subject to the following terms and

 

12

--------------------------------------------------------------------------------


 

conditions set forth in this Section 8 and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable, as set forth in the applicable Award
Agreement.

 

(b) Awards; Rights as Stockholder. The prospective recipient of a Share
Appreciation Right shall not have any rights with respect to such Award, unless
and until such recipient has executed an Award Agreement and delivered a fully
executed copy thereof to the Company, within a period of sixty (60) days (or
such other period as the Administrator may specify) after the award date.
Participants who are granted Share Appreciation Rights shall have no rights as
stockholders of the Company with respect to the grant or exercise of such
rights.

 

(c) Exercisability.

 

(1) Share Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.

 

(2) Share Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 hereof and
this Section 8 of the Plan.

 

(d) Payment Upon Exercise.

 

(1) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to the excess of the Fair Market Value as of the date of exercise over the
price per share specified in the Free Standing Right multiplied by the number of
Shares in respect of which the Free Standing Right is being exercised, with the
Administrator having the right to determine the form of payment.

 

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of exercise over the Exercise Price specified in the related Option multiplied
by the number of Shares in respect of which the Related Right is being
exercised, with the Administrator having the right to determine the form of
payment. Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the Related Rights have been so exercised.

 

(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Share Appreciation Right in cash (or in any combination of Shares
and cash).

 

(e) Termination of Employment or Service.  Unless otherwise provided by the
Committee pursuant to its powers under Section 3(b):

 

(1) In the event of the termination of employment or service with the Company
and all Affiliates thereof (including by reason of the Participant’s employer
ceasing to be an Affiliate of the Company) of a Participant who has been granted
one or more Free

 

13

--------------------------------------------------------------------------------


 

Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
in the applicable Award Agreement.

 

(2) In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.

 

(f) Term.

 

(1) The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.

 

(2) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

 

(g) Other Change in Employment Status. Share Appreciation Rights shall be
affected, both with regard to vesting schedule and termination, by leaves of
absence, including unpaid and un-protected leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of a Participant, in the discretion of the Administrator.

 

Section 9. Restricted Shares, Deferred Shares and Performance Shares.

 

(a) General. Restricted Shares, Deferred Shares or Performance Shares may be
issued either alone or in addition to other awards granted under the Plan. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, Restricted Shares, Deferred Shares or Performance Shares shall
be made; the number of Shares to be awarded; the price, if any, to be paid by
the Participant for the acquisition of Restricted Shares, Deferred Shares or
Performance Shares; the period of time prior to which such shares become vested
and free of restrictions on Transfer (the “Restricted Period”), if any,
applicable to Restricted Shares, Deferred Shares or Performance Shares; the
performance objectives (if any) applicable to Restricted Shares, Deferred Shares
or Performance Shares; and all other conditions of the Restricted Shares,
Deferred Shares and Performance Shares. If the restrictions, performance
objectives and/or conditions established by the Administrator are not attained,
a Participant shall forfeit his or her Restricted Shares, Deferred Shares or
Performance Shares, in accordance with the terms of the grant. The provisions of
the Restricted Shares, Deferred Shares or Performance Shares need not be the
same with respect to each Participant.

 

(b) Awards and Certificates. Except as otherwise provided below in Section 9(c),
(i) each Participant who is granted an award of Restricted Shares may, in the
Company’s sole discretion, be issued a share certificate in respect of such
Restricted Shares; and (ii) any such certificate so issued shall be registered
in the name of the Participant, and shall bear an appropriate legend referring
to the terms, conditions and restrictions applicable to any such Award.

 

14

--------------------------------------------------------------------------------


 

The Company may require that the share certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
award of Restricted Shares, the Participant shall have delivered a share
transfer form, endorsed in blank, relating to the Shares covered by such award.

 

With respect to Deferred Shares, at the expiration of the Restricted Period,
share certificates in respect of such shares of Deferred Shares may, in the
Company’s sole discretion, be delivered to the Participant, or his legal
representative, in a number equal to the number of unrestricted Shares covered
by the Deferred Shares award.

 

Notwithstanding anything in the Plan to the contrary, any Restricted Shares,
Deferred Shares (at the expiration of the Restricted Period) or Performance
Shares (whether before or after any vesting conditions have been satisfied) may,
in the Company’s sole discretion, be issued in uncertificated form pursuant to
the customary arrangements for issuing shares in such form.

 

Further, notwithstanding anything in the Plan to the contrary, with respect to
Deferred Shares, at the expiration of the Restricted Period, Shares shall
promptly be issued (either in certificated or uncertificated form) to the
Participant, unless otherwise deferred in accordance with procedures established
by the Company in accordance with Section 409A of the Code, and such issuance
shall in any event be made within such period as is required to avoid the
imposition of a tax under Section 409A of the Code.

 

(c) Restrictions and Conditions. The Restricted Shares, Deferred Shares and
Performance Shares granted pursuant to this Section 9 shall be subject to the
following restrictions and conditions and any additional restrictions or
conditions as determined by the Administrator at the time of grant or, subject
to Section 409A of the Code, thereafter:

 

(1) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance goals, the Participant’s termination
of employment or service with the Company or any Affiliate thereof, or the
Participant’s death or Disability, subject to any requirements of
Section 162(m) of the Code in the case of any Award which is intended to qualify
as “performance-based compensation” under Section 162(m) of the Code.
Notwithstanding the foregoing, upon a Change in Control, the outstanding Awards
shall be subject to Section 13 hereof.

 

(2) Except as provided in the applicable Award Agreement, the Participant shall
generally have the rights of a stockholder of the Company with respect to
Restricted Shares during the Restricted Period; provided, however, that
dividends declared during the Restricted Period with respect to an Award that
vests or becomes payable based upon the achievement of performance goals, shall
only become payable if and to the extent the performance levels on the
underlying Award are achieved. Except as provided in the applicable Award
Agreement, the Participant shall generally not have the rights of a stockholder
with respect to Shares subject to Deferred Shares or Performance Shares during
the Restricted Period; provided, however, that,

 

15

--------------------------------------------------------------------------------


 

subject to Section 409A of the Code, the Administrator may provide in the
applicable Award Agreement that an amount equal to dividends declared during the
Restricted Period with respect to the number of Shares covered by Deferred
Shares or Performance Shares shall, unless otherwise set forth in an Award
Agreement, be paid to the Participant at the time shares in respect of the
related Deferred Shares are delivered to the Participant or the Restricted
Period with respect to the Performance Shares expires, provided that the
Participant is then providing services to the Company. Certificates for Shares
of unrestricted Common Stock may, in the Company’s sole discretion, be delivered
to the Participant only after the Restricted Period has expired without
forfeiture in respect of such Restricted Shares, Deferred Shares or Performance
Shares, except as the Administrator, in its sole discretion, shall otherwise
determine.

 

(3) The rights of a Participant granted Restricted Shares, Deferred Shares or
Performance Shares upon termination of such Participant’s employment or service
as a director, independent contractor or consultant to the Company or to any
Affiliate thereof, shall be set forth in the Award Agreement.

 

Section 10. Other Share-Based Awards.

 

The Administrator is authorized to grant Awards to Participants in the form of
Other Share-Based Awards, as deemed by the Administrator to be consistent with
the purposes of the Plan and as evidenced by an Award Agreement. The
Administrator shall determine the terms and conditions of such Awards,
consistent with the terms of the Plan, at the date of grant or thereafter,
including any Performance Goals and performance periods. Common Stock or other
securities or property delivered pursuant to an Award in the nature of a
purchase right granted under this Section 10 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Awards, notes or other property, as
the Administrator shall determine, subject to any required corporate action and
applicable law.

 

Section 11. Cash Awards.

 

The Administrator may grant awards that are denominated in, or payable to
Participants solely in, cash, as deemed by the Administrator to be consistent
with the purposes of the Plan, and, except as otherwise provided in this
Section 11, such Cash Awards shall be subject to the terms, conditions,
restrictions and limitations determined by the Administrator, in its sole
discretion, from time to time.  Awards granted pursuant to this Section 11 may
be granted with value and payment contingent upon the achievement of Performance
Goals.

 

16

--------------------------------------------------------------------------------


 

Section 12. Performance-Based Awards.

 

To the extent that the Plan is subject to Section 162(m) of the Code, no payment
with respect to an Award made under Section 9, 10 or 11 hereof which is intended
to qualify as “performance-based compensation” (within the meaning of
Section 162(m) of the Code) shall be made to a Participant prior to the
certification by the Committee that the applicable Performance Goals have been
attained, and such a Participant shall only be eligible to receive payment
pursuant to such Awards for a performance period only if and to the extent that
the Performance Goals for such applicable period have been achieved. 
Notwithstanding any other provision of the Plan and except as otherwise
determined by the Administrator, any Award which is intended to qualify as
“performance-based compensation” shall be subject to any additional limitations
imposed under Section 162(m) of the Code that are requirements for qualification
as “performance-based compensation.”

 

Section 13. Change in Control.

 

Unless a different treatment is specified with the approval of the Administrator
in an employment, severance or change in control agreement between the
Participant and the Company, to the extent specified by the Administrator in a
Participant’s Award Agreement, in the event of a Change in Control:

 

(a) With respect to each outstanding Award that is assumed or substituted in
connection with the Change in Control, in the event the Participant’s employment
is terminated by the Company, its successor or Affiliate thereof without Cause
on or after the effective date of the Change in Control but prior to six
(6) months following the Change in Control, then:

 

(1) any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable; and

 

(2) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be fully achieved at target
performance levels.

 

(b) With respect to each outstanding Award that is not assumed or substituted in
connection with a Change in Control and except as would otherwise result in
adverse tax consequences under Section 409A of the Code, immediately upon the
occurrence of the Change in Control, (i) such Award shall become fully vested
and exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) and any
performance conditions imposed with respect to such Award shall be deemed to be
achieved at target performance levels.

 

(c)  For purposes of this Section 13, an Award shall be considered assumed or
substituted if, following the Change in Control, the Award is of substantially
comparable value, as determined by the Administrator in its reasonable
discretion, and remains subject to the same terms and conditions that were
applicable to the Award immediately prior to the Change in

 

17

--------------------------------------------------------------------------------


 

Control except that, if the Award related to shares of Common Stock, the Award
instead confers the right to receive common stock of the acquiring or ultimate
parent entity.

 

(d) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, except as would otherwise result in adverse tax consequences under
Section 409A of the Code, the Administrator may, in its discretion, provide that
each Award shall, immediately upon the occurrence of a Change in Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(i) the excess, if any, of (A) the consideration paid per share of Common Stock
in the Change in Control over (B) the exercise or purchase price (if any) per
share of Common Stock subject to the Award multiplied by (ii) the number of
shares of Common Stock granted under the Award (it being understood that, if
there is no such excess, such Award may be cancelled without the payment of any
consideration).

 

Section 14. Amendment and Termination.

 

The Board may amend, alter or terminate the Plan, but no amendment, alteration
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company’s
stockholders for any amendment that would require such approval in order to
satisfy the requirements of Section 162(m) of the Code, any rules of the stock
exchange on which the Common Stock is traded or other applicable law. The
Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 5 of the Plan and the
immediately preceding sentence, no such amendment shall materially impair the
rights of any Participant without his or her consent.

 

Section 15. Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

Section 16. Withholding Taxes.

 

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal
and/or state income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Award. The obligations of the Company under the Plan shall be conditional on the
making of such payments or arrangements, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant. Whenever cash is to be paid pursuant
to an Award granted hereunder, the Company shall have the right to deduct
therefrom an amount sufficient to satisfy any minimum federal, state and local
withholding tax requirements related thereto. Whenever Shares are to be
delivered pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
related federal, state and local taxes to be withheld and applied to the tax
obligations. With the approval of the Administrator, a

 

18

--------------------------------------------------------------------------------


 

Participant may satisfy the foregoing requirement by electing to have the
Company withhold from delivery of Shares or by delivering already owned
unrestricted Common Stock, in each case, having a value not exceeding the
federal, state and local taxes to be withheld and applied to the tax
obligations. Such Shares shall be valued at their Fair Market Value on the date
of which the amount of tax to be withheld is determined. Fractional share
amounts shall be settled in cash. Such an election may be made with respect to
all or any portion of the Shares to be delivered pursuant to an Award. The
Company may also use any other method of obtaining the necessary payment or
proceeds, as permitted by law, to satisfy its withholding obligation with
respect to any Option or other Award.

 

Section 17. Transfer of Awards.

 

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator, and otherwise in accordance with applicable
law. Any purported Transfer of an Award or any economic benefit or interest
therein in violation of the Plan or an Award Agreement shall be null and void ab
initio and shall not create any obligation or liability of the Company, and any
person purportedly acquiring any Award or any economic benefit or interest
therein transferred in violation of the Plan or an Award Agreement shall not be
entitled to be recognized as a holder of such Shares. Unless otherwise
determined by the Administrator in accordance with the provisions of the
immediately preceding sentence, an Option or a share appreciation right may be
exercised, during the lifetime of the Participant, only by the Participant or,
during any period during which the Participant is under a legal disability, by
the Participant’s guardian or legal representative.

 

Section 18. Continued Employment.

 

Neither the adoption of the Plan nor the grant of an Award shall confer upon any
Eligible Recipient any right to continued employment or service with the Company
or any Affiliate thereof, as the case may be, nor shall it interfere in any way
with the right of the Company or any Affiliate thereof to terminate the
employment or service of any of its Eligible Recipients at any time.

 

Section 19. Conditions on Issuance.

 

Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares shall comply
with Applicable Laws and securities regulations, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.  The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such

 

19

--------------------------------------------------------------------------------


 

requisite authority shall not have been obtained.  As a condition to the
exercise of an Award, the Administrator may in its discretion require the person
exercising such Award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares.

 

Section 20. Effective Date.

 

The Plan was adopted by the Board on November 5, 2014 and ratified by the
Stockholders on November 17, 2014.  The Plan shall become effective on
November 20, 2014, consistent with the Stockholders’ ratification, (the
“Effective Date”) without further action, provided, however, that no Awards may
be granted hereunder until the earlier of (a) the effectiveness of the Company’s
registration statement on Form S-11 (or other appropriate form) filed with the
U.S. Securities and Exchange Commissions, as amended, and (b) the Common Stock
being listed or approved for listing upon notice of issuance of NYSE.

 

Section 21. Electronic Signature.

 

Participant’s electronic signature of an Award Agreement shall have the same
validity and effect as a signature affixed by hand.

 

Section 22. Term of Plan.

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date.

 

Section 23. Section 409A of the Code.

 

The intent of the parties is that payments and benefits under the Plan comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted and be
administered to be in compliance therewith. Any payments described in the Plan
that are due within the “short-term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required by Section 409A of the Code in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Plan during the six (6) month period immediately following the Participant’s
termination of employment shall instead be paid on the first business day after
the date that is six (6) months following the Participant’s separation from
service (or upon the Participant’s death, if earlier). In addition, for purposes
of the Plan, each amount to be paid or benefit to be provided to the Participant
pursuant to the Plan, which constitutes deferred compensation subject to
Section 409A of the Code, shall be construed as a separate identified payment
for purposes of Section 409A of the Code.

 

Section 24. Transition Period Under Section 162(m) of the Code

 

The Plan has been adopted by the Board prior to the initial public offering of
Common Stock pursuant to a registration statement under the Securities Act.  The
Plan is intended to constitute a plan described in Treasury Regulation
Section 1.162-27(f)(1).

 

20

--------------------------------------------------------------------------------


 

Section 25. Governing Law.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Maryland, without giving effect to principles of conflicts of law of
such state.

 

21

--------------------------------------------------------------------------------